Citation Nr: 0734164	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO. 03-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to 
herbicides.

2. Entitlement to Survivors and Dependents Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service from April 1949 until November 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The appellant's claim of entitlement to pension benefits and 
accrued benefits was denied in a RO decision issued in April 
2003. Because the appellant has not perfected an appeal of 
either one of those issues, the Board has not included them 
in its consideration of the matter on appeal. See 38 U.S.C.A. 
§ 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995) [pursuant to 38 U.S.C.A. § 7105, a Notice of 
Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].


FINDINGS OF FACT

1. At the time of the veteran's death, he was not in receipt 
of service connection for any disability.

2. The veteran died in July 1990 due to respiratory arrest, 
due to or as a consequence of severe chronic obstructive 
pulmonary disease, due to or as a consequence of cor 
pulmonale.

3. A service connected disability was neither the principal 
nor a contributory cause of the veteran's death and there is 
no competent medical evidence showing that the veteran's 
death is otherwise related to service.

4. At the time of his death, the veteran did not have a 
permanent and total service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1116, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2007).

2. The criteria for eligibility for entitlement to DEA 
benefits under the provisions of Title 38, Chapter 35, United 
States Code, have not been met. 38 U.S.C.A. §§ 3501, 3512, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.807, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the appellant dated in August 1990, 
November 2002, December 2002 and June 2004. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the appellant about the information and evidence not of 
record that was necessary to substantiate the claim; (2) 
informing the appellant about the information and evidence VA 
would seek to provide; (3) informing the appellant about the 
information and evidence she was expected to provide; and (4) 
requesting the appellant provide any evidence in her 
possession that pertains to her claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if the dependency and indemnity 
compensation claim is awarded. Although the RO did not advise 
the appellant of such information, because the claim for 
service connection for cause of death is being denied, no 
effective date will be assigned. Proceeding with the appeals 
presently does not therefore inure to the veteran's 
prejudice. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, service personnel records, Army hospital 
records, letters from the Agent Orange Veteran's Payment 
Program and lay statements are associated with the claims 
file. The appellant and her representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide his claim. As such, 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

The Merits of the Claim

The appellant seeks service connection for the cause of the 
veteran's death. Specifically, the appellant contends the 
veteran's exposure to herbicidal agents caused the conditions 
which eventually caused the veteran's death. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the appellant 
will prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
appellant prevails in her claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the appellant's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under applicable law, if the appellant establishes her 
entitlement to service connection for the cause of the 
veteran's death, she would be granted Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1310. In order to do so, the evidence must establish that a 
service connected disability caused, hastened, or 
substantially and materially contributed to the veteran's 
death. 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312. The death of 
a veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a). The principal cause of death is 
one which singularly or jointly with some other condition was 
the immediate cause of death, or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is one that contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the production 
of death. 38 C.F.R. § 3.312(c). For the disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

During his lifetime, the veteran was not in receipt of 
service connection for any condition. The veteran's death 
certificate listed the cause of death as respiratory arrest, 
due to or as a consequence of severe chronic obstructive 
pulmonary disease, due to or as a consequence of cor 
pulmonale. No contributing causes of death were noted. An 
autopsy was not performed.

The appellant's primary contention is that the veteran 
developed respiratory arrest, chronic obstructive pulmonary 
disease and cor pulmonale from being exposed to herbicidal 
agents while in Vietnam. A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a certain listed 
disability, shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. 
App. 164, 166 (1999).

The following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Type II 
Diabetes Mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas. 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements. First, the veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.313. Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e), or otherwise establish a nexus to service. See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The veteran's Form DD 214 reflects service in the Republic of 
Vietnam from September 1964 until September 1965 and from 
October 1967 until September 1968. The Form DD 214 indicates 
the veteran received several awards and commendations 
reflecting service in Vietnam and service in combat, 
including the Vietnam Service Medal with 7 service stars, 
Vietnam Campaign Medal with device, the Vietnam Cross of 
Gallantry with a silver star, the Air Medal with 20 oak leaf 
clusters and V device, Bronze Star Medal, Army Commendation 
Medal, Distinguished Flying Cross with V device. Thus, the 
veteran has met the requisite service in Vietnam and exposure 
to an herbicidal agent is presumed. Respiratory arrest, 
chronic obstructive pulmonary disease, and cor pulmonale, 
however, are not included in the diseases identified in 
38 C.F.R. § 3.309(e) and as such, exposure to an herbicidal 
agent is not presumed to have caused the disease. In fact, 
respiratory disorders are listed by VA as among those 
diseases for which the Secretary of Veterans Affairs has 
determined that a significant statistical association is 
shown not to exist. See Diseases Not Associated With Exposure 
to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 
2003).

Nor is there any competent medical evidence of record which 
links the respiratory arrest, chronic obstructive pulmonary 
disease or cor pulmonale directly to the veteran's exposure 
to herbicidal agents. Specifically, the appellant has 
provided no medical evidence suggesting a link between the 
conditions and exposure to herbicides. While the appellant 
has submitted evidence indicating she was awarded survivor 
benefits under the Agent Orange Veteran Payment Program Fund, 
the criteria for eligibility for that program are only (1) 
that the veteran had military service, (2) that he was 
exposed to Agent Orange, and (3) that the veteran was totally 
disabled. See Winsett v. West, 11 Vet. App. 420 (1998). 
Therefore, the appellant may have received benefits under 
that program without showing that the veteran's disability 
was due to exposure to Agent Orange. Id. Thus, the fact that 
the appellant was awarded benefits under this program does 
not constitute evidence of a nexus between any condition and 
exposure to Agent Orange. 

The appellant also submitted a lay statement in support of 
her claim. In this statement, R.M., a fellow service member 
attests to the veteran's exposure to herbicides. However, he 
does not provide the missing medical nexus between the 
respiratory conditions and Agent Orange, nor would he be 
competent to do so. See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Therefore, without any evidence of a nexus 
between the respiratory conditions and exposure to Agent 
Orange, the preponderance of the evidence is against the 
claim for service connection for the cause of death as a 
result of herbicide exposure.

However, when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis. See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).

As to direct service connection for the cause of the 
veteran's death, the respiratory arrest, chronic obstructive 
pulmonary disease and cor pulmonale were not manifested 
during service. Review of the service records fails to note 
any complaints, treatment or diagnoses of these conditions. 
For example, an x-ray of the chest and sinus dated in 
November 1955 was normal. The chest and lungs were described 
as normal on examinations performed in April 1949, April 
1952, December 1954, March 1955, April 1955, May 1955, June 
1955, May 1956, June 1957, September 1957, May 1958, May 
1959, April 1960, July 1960, August 1960, July 1961, October 
1963, October 1965, October 1966, March 1967, August 1967, 
October 1967, September 1969, November 1970, and October 
1971. Similarly, the veteran denied a history shortness of 
breath, pain or pressure in the chest or a chronic cough on 
reports of medical history dated in April 1949, December 
1954, May 1955, June 1955, July 1960, October 1963 and March 
1967. Most significantly, the July 1972 examination performed 
in connection with the veteran's retirement from the Army 
described the lungs and chest as normal and noted no 
significant history of defects. Additionally, the veteran 
denied a history of shortness of breath, pain or pressure in 
the chest, or chronic cough on the July 1972 and November 
1972 reports of medical history. 

Also missing is competent medical evidence of a nexus. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). Although there are 
records from 1989 to 1990 from Lyster Army Community Hospital 
documenting respiratory arrest, chronic obstructive pulmonary 
disease and cor pulmonale, these records do not link the 
conditions to service. In fact none of the medical evidence 
of record links these conditions to service.  Without 
evidence of a disease or injury during service and evidence 
linking a respiratory/lung disorder to service, there is no 
basis upon which service connection can be awarded.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in her belief 
that the veteran's death was related to military service. 
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted. The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Dependents' Educational Assistance

The appellant also seeks Dependent's Educational Assistance 
benefits. Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the law mandates denial of the claim. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
where a permanent and total service-connected disability was 
in existence at the date of the veteran's death; or where the 
veteran died as a result of the service- connected 
disability. See 38 C.F.R. § 3.807(a).

In this case, the veteran served honorably during a period of 
war. However, he did not have a permanent and total service-
connected disability at the time of his death. Furthermore, 
as explained above, the cause of the veteran's death is not 
service-connected. Consequently, the Board finds that the 
appellant has not met the basic conditions of eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code. Accordingly, the appellant's claim 
must be denied for lack of legal merit. See Cacalda v. Brown, 
9 Vet. App. 261, 265 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement). Accordingly, the claim for entitlement 
to Dependents' Educational Assistance is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim of eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35, is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


